UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS


NO . 97-875

MITCHELL SCATES, JR.,                                                 APPELLANT ,

    v.

TOGO D. WEST , JR.,
SECRETARY OF VETERANS AFFAIRS,                                        APPELLEE,

KENNETH B. MASON , JR.,                                               INTERVENOR.


                   Before NEBEKER, Chief Judge, and KRAMER, FARLEY,
                  HOLDAWAY, IVERS, STEINBERG, and GREENE, Judges.

                                            ORDER

        On February 2, 2000, the Court granted the intervenor's motion for a full Court decision,
and directed that oral argument be scheduled. On February 7, 2000, amicus curiae filed a motion
asking the Court to require the Secretary to file, prior to oral argument, a reply to the response of
amicus curiae to the intervenor's motion for full Court review. Upon consideration of the motion
of amicus curiae, it is

        ORDERED that the aforesaid motion is granted, and that the Secretary shall, within 20
days of the date of this order, file a memorandum stating (1) the Secretary's position as to
whether In the Matter of the Fee Agreement of Mason, 13 Vet.App. 79 (1999), is controlling in
this appeal; (2) the Secretary's position on the applicability of 38 C.F.R. §§ 20.607 and 20.1304;
and (3) whether the Secretary contests amicus curiae's interpretation of Department of Veterans
Affairs General Counsel Precedent Opinion 22-95 (Sept. 22, 1995).

DATED:         February 23, 2000                      PER CURIAM.